DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner attempted to reach the applicant multiple times; however was not successful. 

Claims

Replacing claims 1-28 as following:
Claims 1-18, 22 and 32 are cancelled. 
Claims 21, 23, 26, 27 and 33 are amended.

Claim 21. (Currently Amended) The wireless communication terminal of claim 19, wherein an initial value of the contention window is set to the minimum value.

Claim 23. (Currently Amended) The wireless communication terminal of claim 19, wherein a new OBO counter is determined within the range of the contention window before a next trigger frame is received when the channel including the selected resource unit for uplink multi-user transmission in response to the trigger frame among the one or more resource units is busy according to the carrier sensing and the OBO counter is 0 or decreased to 0

Claim 26. (Currently Amended) The wireless communication terminal of claim 19, wherein the uplink multi-user transmission is performed based on the selected resource unit when the channel including the selected resource unit is idle according to the carrier sensing and the OBO counter is 0 or decremented to 0.

Claim 27. (Currently Amended) The wireless communication terminal of claim 19, wherein the carrier sensing is performed during a SIFS time between the trigger frame and a PHY protocol data unit (PPDU) transmitted in response to the trigger frame.

Claim 33. (Currently Amended) The wireless communication method of claim 29, wherein a new OBO counter is determined within the range of the contention window before a next trigger frame is received when the channel including the selected resource unit for uplink multi-user transmission in response to the trigger frame among the one or more resource units is busy according to the carrier sensing and the OBO counter is 0 or decreased to 0

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478